Citation Nr: 0947630	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-10 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for postoperative residuals, right knee trauma.

2.  Entitlement to an initial rating greater than 10 percent 
for residuals, left knee trauma, with medial meniscal tear.

3.  Entitlement to an initial rating greater than 10 percent 
prior to May 21, 2009, and greater than 20 percent 
thereafter, for a low back disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2002 to October 
2007. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, that denied the benefit sought on 
appeal.  In the November 2007 rating decision, the RO also 
denied the Veteran's claims of service connection for left 
ear hearing loss and for a facial abrasion scar.  Although 
the Veteran disagreed with the denial of service connection 
for his facial abrasion scar and left ear hearing loss, he 
limited his appeal to his increased rating claims when he 
filed his March 2008 Substantive Appeal (VA Form 9).  

In a June 2009 rating decision, the RO granted service 
connection for a facial abrasion scar, left cheek and 
assigned a zero percent (noncompensable) rating effective 
October 28, 2007.  The RO also assigned a higher initial 
20 percent rating for a low back disability effective May 21, 
2009.  As there has been no disagreement or appeal as to the 
downstream elements of effective date or compensation level, 
an issue with respect to a facial abrasion scar of the left 
cheek is not in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by, at 
worst, painful and slightly limited leg flexion and does not 
produce limitation of flexion to 45 degrees or limitation of 
extension to 15 degrees.

2.  The Veteran's left knee disability is manifested by, at 
worst, painful and slightly limited leg flexion and does not 
produce limitation of flexion to 45 degrees or limitation of 
extension to 15 degrees.

3.  Prior to May 21, 2009, the Veteran's low back disorder 
was manifested by, at worst, muscle spasm, guarding or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.

4.  From May 21, 2009, the Veteran's low back disorder has 
been manifested by, at worst, forward flexion limited to 60 
degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 
percent for a right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71, 
4.71a, Diagnostic Codes (DC's) 5260, 5261 (2009).

2.  The criteria for an initial rating greater than 10 
percent for a left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71, 
4.71a, DC's 5260, 5261 (2009).

3. The criteria for an initial rating greater than 10 percent 
prior to May 21, 2009, and greater than 20 percent 
thereafter, for a low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, DC 5237 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The Veteran's higher initial rating claims are "downstream" 
elements of the RO's grant of service connection for left and 
right knee disabilities and for a low back disability in the 
currently appealed rating decision.  For such downstream 
issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159 is not required in cases where such notice was afforded 
for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In July 2007 and June 
and August 2008, VA notified the Veteran of the information 
and evidence needed to substantiate and complete these 
claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009) (holding 
that notice specific to individual Veterans is no longer 
required in increased compensation claims).  The appeal for 
higher initial ratings originates, however, from the grant of 
service connection for these disabilities.  Consequently, 
Vazquez-Flores is inapplicable.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
July 2007 VCAA notice letter was issued prior to the November 
2007 rating decision  currently on appeal. Because all of the 
Veteran's claims are being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.  And any 
defect in the notices provided to the Veteran and his service 
representative has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the currently appealed rating 
decision was fully favorable to the Veteran on the issue of 
service connection for left and right knee disabilities, and 
because the Veteran's higher initial rating claims are being 
denied in this decision, the Board finds no prejudice to the 
Veteran in proceeding with the present decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, the Veterans Court held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board observes that the Federal Circuit had held 
previously that any error in VCAA notice should be presumed 
prejudicial and VA must bear the burden of proving that such 
an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  The Supreme Court recently reversed the Federal 
Circuit's decision in Sanders, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2) which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court essentially held in Sanders that - except in 
cases where VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- (1) the burden of proving harmful error must rest with the 
party raising the issue; (2) the Federal Circuit's 
presumption of prejudicial error in Sanders imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process; and (3) determinations on the issue 
of harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has 
not contended that any prejudicial notice error occurred in 
this case.  

Accordingly, in light of the Supreme Court's recent decision 
in Sanders, the Board finds that any failure to satisfy the 
duty to notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has been provided with VA examinations which address the 
current nature and severity of his service-connected knee and 
low back disabilities.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The Veteran contends that his service-connected left and 
right knee disabilities and his service-connected low back 
disability all are more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Knee Disabilities

Knee disabilities are rated under DC's 5260 and 5261.  
DC 5260 concerns limitation of leg flexion.  A noncompensable 
evaluation is assigned where flexion is limited to 60 
degrees.  A 10 percent rating is assigned where flexion is 
limited to 45 degrees.  A 20 percent rating is assigned where 
flexion is limited to 30 degrees.  Finally, a 30 percent 
rating is assigned where flexion is limited to 15 degrees.

Under DC 5261, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted where extension is limited to 30 degrees.  Finally, 
a 50 percent evaluation is warranted where extension is 
limited to 45 degrees.  

With regard to the Veteran's right knee, service treatment 
records show that on the Veteran's entrance examination the 
examiner diagnosed the Veteran with status post right knee 
open reduction and internal fixation, not considered 
disabling.  Service treatment records show periodic treatment 
throughout service for right knee pain, with diagnoses of 
right knee lateral meniscus tear.  MRIs from service showed 
evidence of a horizontal tear in the body of the lateral 
meniscus with adjacent parameniscal cyst, proximal thickening 
of the fibular collateral ligament consistent with prior 
trauma, bony contusion to the medial femoral condyle and 
postoperative change form intramedullary femoral rod.  In 
June 2005 the Veteran underwent right knee arthroscopy for 
lateral meniscal tear repair.  

With regard to the Veteran's left knee, service treatment 
records show that on Post-Deployment Health Assessment dated 
March 3, 2005, the Veteran indicated that during that 
deployment he had left knee pain.  In January 2006 and June 
2006 the Veteran was seen for left knee strain and lateral 
meniscus tear.  A March 2006 MRI showed evidence of complex 
tear of the posterior horn and body of a discoid lateral 
meniscus, small posterior cruciate ligament ganglion, bone 
marrow edema of the posterior aspect of the lateral femoral 
condyle, the peripheral tibial plateau and the anterior 
patella.  

A VA examination was provided in July 2007.  During that 
examination the Veteran report having intermittent right and 
left knee pain elicited by physical activity.  The examiner 
noted that the Veteran's gait was within normal limits but 
that there was evidence of slight pain on pressure.  Range of 
motion studies revealed flexion for both knees to 140 degrees 
with painful motion and extension of both to zero degrees.  
The examiner also noted that varus pressure, deep knee bend 
and hopping all elicited pain, but valgus pressure did not.  
The examiner did note that both knees were stable and 
Lachman, drawer and McMurray tests were all negative.  No 
neurological abnormalities related to either knee were 
reported.  X-rays of the right knee showed evidence of post-
surgical changes otherwise within normal limits.  X-rays for 
the left knee were within normal limits.  The examiner 
diagnosed left knee trauma with medial meniscus tear and 
right knee trauma status post arthroscopy.  

An additional VA examination was provided in May 2009.  
During that examination the Veteran stated that he continued 
to have pain in both knees and that his right knee occasional 
gives out.  Upon physical examination the examiner found some 
joint line tenderness, subpatellar crepitation and positive 
McMurray's sign for the right knee.  Crucial and collateral 
ligaments were intact.  Range of motion studies for the both 
knees indicated flexion to 110 degrees with pain thereafter 
and full extension to zero degrees.  There was no change in 
range of motion, coordination, fatigue, endurance or pain 
upon repetitive motion.  The examiner diagnosed the Veteran 
with a right knee medial meniscal tear, status post repair, 
and chondromalacia of the left knee.

The Board finds that the preponderance of the evidence is 
against the Veteran's claims for initial ratings greater than 
10 percent for right and left knee disabilities.  As stated, 
the Veteran's service connected right and left knee 
disabilities have been rated as 10 percent disabling in each 
knee on the basis of functional impairment due to pain after 
repetitive use because neither knee disability was 
compensable under DC's 5260 and/or 5261 at the time service 
connection was granted.  Nevertheless, there was some 
limitation of motion and motion was painful.  As such, the 
evidence supported an assignment of a 10 percent evaluation 
for each knee.  See 38 C.F.R. § 4.59.  Higher evaluations are 
assigned with evidence demonstrating the requisite limitation 
of motion in either flexion or extension of the knee and the 
medical evidence does not show that the Veteran's limitation 
of flexion and/or limitation of extension of either the right 
or left knee has ever met the criteria for the assignment of 
a rating in excess of 10 percent under DC 5260 or 5261.  
Thus, a higher 20 percent rating is not warranted based on 
limitation of flexion (DC 5260) or limitation of extension 
(DC 5261).  Nor does the evidence show that the Veteran is 
entitled to a separate compensable evaluation for either 
limitation of flexion or limitation of extension under those 
diagnostic codes.

The Board observes that separate compensable ratings also may 
be assigned under DC 5257 which provides ratings for other 
impairment of the knee that includes recurrent subluxation or 
lateral instability.  The competent evidence has been 
reviewed and did not demonstrate any recurrent subluxation or 
lateral instability in either knee.  While the Veteran did 
have some limitation with range of motion, the examiner 
determined that the Veteran's knees were stable.  Therefore, 
there is no basis for assignment of a separate rating for 
either knee under DC 5257.  

Additionally, consideration has also been given to the 
assignment of a higher rating based on functional loss due to 
pain under 38 C.F.R. § 4.40 (including pain on use or during 
flare-ups) and function loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It is necessary to consider these regulatory 
provisions in the case of disabilities involving a joint 
rated on the basis of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The examination reports of 
record do not show evidence of additional functional loss due 
to pain or functional loss due to weakness, fatigability, 
incoordination or pain on movement that has not already been 
taken into consideration in rating the Veteran's knee 
disabilities.  It is recognized that the Veteran's knee 
disabilities are painful.  Given the range of motion and 
objective findings, however, the Board finds that the 
criteria are not met for an assignment of a rating greater 
than 10 percent for each knee.  

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's limitations and 
symptomatology are accounted for in the 10 percent rating.  
The Board finds the current rating adequately addresses the 
Veteran's symptoms including time lost from work.  In this 
regard, it should be remembered, as indicated above, that the 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian life.  Generally, the degree of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity to the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As 
such, the Board finds that the DC for the Veteran's service-
connected knee disabilities adequately describes the current 
disability levels and symptomatology in each knee.  
Therefore, a referral for an extraschedular rating is not 
warranted.  

Low Back Disability

The Veteran's service-connected low back disorder was rated 
initially as 10 percent disabling effective October 28, 2007.  
A June 2009 rating decision increased that rating to 20 
percent effective May 21, 2009.

The Veteran's service-connected back disability currently is 
rated as 20 percent disabling under 38 C.F.R. § 4.119.  The 
DC's for the spine are as follows: 5235 Vertebral fracture or 
dislocation; 5236 Sacroiliac injury and weakness; 5237 
Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis or segmental instability; 5240 Ankylosing 
spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003); 5243 
Intervertebral disc syndrome.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The evidence in this case includes service treatment records, 
VA treatment records and VA examination reports.  Service 
treatment records from June 2007 indicate that the Veteran 
was seen for low back pain, with a diagnosis of lumbar back 
strain.

The Veteran was afforded a VA examination in July 2007.  
During that examination the Veteran reported that during 
service he was treated with antispasmodics, physical therapy 
and chiropractic therapy.  The examiner noted that the 
Veteran's posture and gait were both within normal limits.  
Physical examination revealed that the Veteran's 
thoracolumbar spine showed evidence of slight paravertebral 
muscle spasm, with no evidence of tenderness or abnormal 
spinal contour.  Range of motion studies revealed flexion to 
90 degrees with painful motion, extension to 30 degrees with 
painful motion, right and left lateral flexion to 30 degrees 
with painful motion, and right and left rotation to 30 
degrees without pain.  The examiner reported no neurological 
abnormalities related to the spine.  The examiner diagnosed 
musculotendinous strain.  

An additional VA examination was provided in May 2009.  Upon 
physical examination the examiner noted that the Veteran 
walked with a normal gait and had no spasm or tenderness of 
palpation of the lumbar spine.  Range of motion studies 
indicated flexion to 60 degree with pain thereafter, 
extension 10 degrees with pain thereafter, right and left 
flexion to 30 degrees with mild pain, and left and right 
rotation to 40 degrees without pain.  Reflexes were normal 
and straight leg testing was negative bilaterally.  There was 
no loss of pinprick to the thighs, legs or feet and no change 
in range of motion, coordination, fatigue, endurance of pain 
level with repetitive motion.  The examiner's impression was 
chronic lumbosacral strain.  

The Board finds that the preponderance of the evidence is 
against assigning a disability rating greater than 10 percent 
prior to May 21, 2009, and greater than 20 percent 
thereafter, for the Veteran's service-connected low back 
disability.  The evidence reflects that a 10 percent initial 
rating was assigned based on the July 2007 VA examination.  
The criteria for rating diseases and injuries of the spine 
apply with or without symptoms such as pain, stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  An evaluation of 10 percent is granted 
for muscle spasm, guarding or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  A 
higher evaluation was not warranted at that time because 
there was no evidence of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  Furthermore, there was no evidence indicating that 
forward flexion greater than 30 degrees but not greater than 
60 degrees, or evidence that the combined range of motion was 
not greater than 120 degrees.  Additionally, the Veteran's 
symptoms of pain, weakness, fatigability, instability and 
weight-bearing were not severe enough to cause functional 
impairment to warrant a higher evaluation.  

The 20 percent rating assigned from May 21, 2009, is 
appropriate and is based on adequate evidence of disability.  
That evaluation was assigned based on findings from the May 
2009 VA examination enumerated above, which indicated flexion 
of the Veteran's thoracolumbar spine limited to 60 degrees.  
Based on the medical evidence of record, the Board finds that 
when applying the General Rating Formula to the Veteran's low 
back disability, there is no competent medical evidence to 
warrant a rating in excess of 20 percent for any point during 
the appeal period.  The findings from the May 2009 VA 
examination do indicate a significant worsening with regard 
to the Veteran's low back disorder.  None of those findings 
indicate limitation of flexion to 30 degrees or less.  None 
of the evidence shows any form of ankylosis as well.  

The Board acknowledges that the Veteran has chronic low back 
pain, and thus recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Nevertheless, a higher rating is not 
warranted under these provisions because there is no 
persuasive evidence of additional functional loss due to 
pain, weakness, fatigue, or incoordination which would limit 
motion to such a degree as to warrant a rating greater than 
the 20 percent currently assigned for the Veteran's service-
connected low back disability. 

In addition to the rating the Veteran is assigned for the 
orthopedic manifestations of his back disability, the 
regulations also state that a separate rating should be 
considered for any associated objective neurologic 
abnormalities of the disability (in addition to orthopedic 
manifestations), including, but not limited to bowel or 
bladder impairment.  The evidence from throughout the 
Veteran's appeal fails to show any objective neurological 
symptomatology associated with the Veteran's back disability. 

In exceptional cases, extraschedular ratings may be assigned.  
See 38 C.F.R. § 3.321(b)(1).  The Board has considered 
assignment of an extra-schedular evaluation but the record 
does not show that the Veteran's appealed disability, alone, 
has required frequent hospitalization, or that manifestations 
of that disability exceeds those contemplated by the 
schedular criteria.  Therefore, assignment of extra-schedular 
evaluations in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

Entitlement to an initial rating greater than 10 percent for 
right knee trauma, postoperative residuals, is denied.

Entitlement to an initial rating greater than 10 percent for 
left knee trauma, residuals with medial meniscal tear, is 
denied. 

Entitlement to a disability rating greater than 10 percent 
prior to May 21, 2009, and greater than 20 percent 
thereafter, for a low back disability is denied. 



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


